144 U.S. 549 (1892)
BRENHAM
v.
GERMAN AMERICAN BANK. (No. 2.)
No. 120.
Supreme Court of United States.
Submitted and Decided May 2, 1892.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*550 Mr. A.H. Garland and Mr. H.J. May for petitioner.
PER CURIAM. It is ordered by the court that leave be granted to file a petition for rehearing herein, which being considered,
It is ordered by the court that the judgment entered in this court on the 28th day of March, 1892, be, and the same is hereby, vacated and set aside, and a judgment is now this day entered reversing the judgment of the Circuit Court of the United States for the Western District of Texas, and remanding said cause for further proceedings not inconsistent with the opinion of this court hereinbefore filed, and the petition for rehearing is
Denied.